            Case 1:06-cr-00342-NONE Document 470 Filed 04/27/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        1:06-CR-00342 NONE

12                               Plaintiff,           SECOND STIPULATION TO EXTEND TIME FOR
                                                      GOVERNMENT’S RESPONSE TO
13                         v.                         DEFENDANT’S SUPPLEMENTAL MOTION FOR
14   LUKE SCARMAZZO,                                  COMPASSIONATE RELEASE

15                               Defendant.

16

17          The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,

18 and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant Luke

19 Scarmazzo, by and through his attorney, Ann McGlenon, hereby stipulate that the government’s

20 response to the defendant’s supplemental motion shall be filed on or before May 5, 2020. The

21 defendant’s reply shall be due on or before May 15, 2020.

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
            Case 1:06-cr-00342-NONE Document 470 Filed 04/27/20 Page 2 of 2

 1 The Court previously extended the time for the defendant’s supplemental brief but the government has

 2 been responding to several such orders and needs additional time for its response.

 3    Dated: April 24, 2020                              Respectfully,
 4                                                       McGREGOR W. SCOTT
                                                         United States Attorney
 5

 6                                                       /s/
                                                         KATHLEEN A. SERVATIUS
 7                                                       Assistant United States Attorney
 8
     Dated: April 24, 2020                              /s/ Ann McGlenon
 9                                                      ANN McGLENON, Attorney for Luke Scarmazzo
10
                                                    ORDER
11

12

13 IT IS SO ORDERED.

14
        Dated:    April 25, 2020
15                                                   UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
